Name: 2010/318/: Commission Decision of 9Ã June 2010 on the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance for the period from 1Ã July 2010 to 31Ã December 2011 , as provided in Council Regulation (EC) NoÃ 732/2008 (notified under document C(2010) 3639)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  America;  economic conditions;  economic policy;  cooperation policy
 Date Published: 2010-06-10

 10.6.2010 EN Official Journal of the European Union L 142/10 COMMISSION DECISION of 9 June 2010 on the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance for the period from 1 July 2010 to 31 December 2011, as provided in Council Regulation (EC) No 732/2008 (notified under document C(2010) 3639) (2010/318/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (1), and in particular Article 10(2) thereof, Whereas: (1) Regulation (EC) No 732/2008 provides for the granting of a special incentive arrangement for sustainable development and good governance to developing countries which satisfy the requirements established under its Articles 8 and 9. (2) Any developing country wishing to avail itself of the special incentive arrangement as of 1 July 2010 had to submit a request to that effect by 30 April 2010, accompanied by comprehensive information concerning ratification of the relevant conventions, the legislation and measures to implement effectively the provisions of the conventions and its commitment to accept and comply fully with the monitoring and review mechanism envisaged in the relevant conventions and related instruments. To be granted the request, the requesting country also has to be considered to be a vulnerable country as defined in Article 8(2) of Regulation (EC) No 732/2008. (3) By 30 April 2010, the Commission received a request from the Republic of Panama (hereinafter Panama) to benefit from the special incentive arrangement for sustainable development and good governance as from 1 July 2010. (4) The request has been examined in accordance with the provisions of Article 10(1) of Regulation (EC) No 732/2008. (5) The examination showed that Panama fulfils all the necessary requirements of Article 8 and 9 of Regulation (EC) No 732/2008. Accordingly, the special incentive arrangement should be granted to Panama from 1 July 2010 to 31 December 2011. (6) Pursuant to Article 10(3) of Regulation (EC) No 732/2008, this Decision is to be notified to Panama. (7) The measures provided for in this Decision are in accordance with the opinion of the Generalised Preferences Committee. (8) This decision does not affect the beneficiary status under the arrangement of any country listed in Commission Decision 2008/938/EC of 9 December 2008 on the list of the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance, provided for in Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (2), HAS ADOPTED THIS DECISION: Article 1 The Republic of Panama shall benefit from the special incentive arrangement for sustainable development and good governance provided for in Regulation (EC) No 732/2008 from 1 July 2010 to 31 December 2011. Article 2 This Decision is addressed to the Republic of Panama. Done at Brussels, 9 June 2010. For the Commission Karel DE GUCHT Member of the Commission (1) OJ L 211, 6.8.2008, p. 1. (2) OJ L 334, 12.12.2008, p. 90.